IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                 June 19, 2008
                                No. 07-30660
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

ROBERT W CLARK, JR

                                           Defendant-Appellant


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                         USDC No. 5:98-CR-50036-1


Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.
PER CURIAM:*
      Robert W. Clark, Jr., federal prisoner # 09895-035, seeks leave to proceed
in forma pauperis (IFP) on appeal from the district court’s denial of his motion
for appointment of counsel. Clark was convicted of conspiracy to distribute 50
or more grams of cocaine base (crack) and distribution of 50 or more grams of
crack and was sentenced, in 1999, to 360 months of imprisonment on the
conspiracy count and 240 months of imprisonment on the distribution count. We
affirmed Clark’s conviction and sentence on direct appeal. Clark previously filed

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 07-30660

a 28 U.S.C. § 2255 motion, which the district court denied, and he was denied a
certificate of appealability by this court.
      Clark thereafter filed in the district court two freestanding motions for
appointment of counsel, which the district court denied. This appeal followed.
The district court denied Clark leave to proceed IFP on appeal.
      As Clark had no proceeding pending in the district court at the time he
requested appointment of counsel, Clark has not shown that the “interests of
justice” required that the district court appoint counsel to represent him.
Schwander v. Blackburn, 750 F.2d 494, 502 (5th Cir. 1985). Because Clark’s
appeal is frivolous and wholly without merit, see Howard v. King, 707 F.2d 215,
219-20 (5th Cir. 1983), his IFP motion is denied and his appeal is dismissed. See
5TH CIR. R. 42.2.
      IFP DENIED; APPEAL DISMISSED.




                                         2